Office of the Clerk
                       UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
                                             95 Seventh Street
                                           Post Office Box 193939
                                    San Francisco, California 94119-3939

Cathy A. Catterson
 Clerk of Court                                                                          (415) 556-9800




                  This summary constitutes no part of the opinion of the court.
             It has been prepared by court staff for the convenience of the reader.


        Public Utilities Commission of the State of California v. FERC, 01-71051, 01-
        71321, 01-71544, 02-70254, 02-70266, 02-70275, 02-70282, 02-70285, 02-70301,
        02-72113, 03-73887, 03-74252, 03-74527, 03-74531, 03-74594, 04-73501

        Opinion Filed:  8/2/06
        Panel:      Thomas (author)      McKeown           Clifton

               These consolidated petitions for review involve a series of orders issued by
        the Federal Energy Regulatory Commission (“FERC”) relating to refunds for
        excessive electricity costs charged by energy suppliers during California’s 2000
        and 2001 energy crisis. Numerous parties challenged the FERC orders, including
        the State of California, energy suppliers and generators, the Port of Oakland, other
        public entities and the Bonneville Power Administration. In the decision filed
        today, the panel preserved the scope of FERC’s existing refund proceedings, but
        also expanded the scope to include additional transactions.
               In 1996, the California legislature enacted Assembly Bill 1890 (“AB 1890")
        to deregulate California’s electric energy industry. It created the California Power
        Exchange Corporation (“CalPX”), a nonprofit wholesale clearinghouse, which
        was to operate pursuant to a FERC-approved tariff and FERC wholesale rate
        schedules. Investor-owned utilities were required to purchase all the electrical
        energy that they required from the CalPX markets and to conduct all of their sales
        through the CalPX market. The California Independent System Operator (“Cal-
        ISO”), also created by AB 1890 and subject to FERC jurisdiction, was responsible
        for managing California’s electricity transmission grid and balancing electrical
        supply and demand.
               In August 2000, an investor-owned utility filed a complaint under § 206 of
        the Federal Powers Act (the “Act”) against all sellers of energy and ancillary
        services in the CalPX and Cal-ISO markets. Other parties joined the complaint
        and FERC opened an investigation. Under § 206 of the Act, FERC may

                                             Page 1 of 2
investigate whether electric rates are “just and reasonable,” and if FERC finds a
rate unreasonable, it must order the imposition of a just and reasonable rate.
FERC may order refunds for any period subsequent to the “refund effective date,”
which is a date FERC establishes that is at least sixty days after the filing of the
complaint. Under § 309 of the Act, FERC can order refunds regardless of the
refund effective date if it finds that there have been violations of the filed tariff.
       FERC subsequently issued orders: proposing structural changes to the
operation of the CalPX and Cal-ISO markets; establishing October 2, 2000 as the
refund effective date based on the date of the filing of the initial complaint; and
ordering refunds limited to Cal-ISO and CalPX spot market transactions
completed during the period from October 2, 2000 through June 20, 2001. FERC
refused to order refunds under § 309 for periods prior to the refund effective date
of October 2, 2000.
       In today’s opinion, the panel held that all the transactions at issue in this
case that occurred within the CalPX or Cal-ISO markets, or as a result of CalPX or
Cal-ISO transactions, were the proper subject of the refund proceedings instituted
by FERC. The panel denied the petitions for review which sought to expand
FERC’s refund proceedings into bilateral markets beyond the CalPX and Cal-ISO
markets. The panel preserved the scope of the existing FERC refund proceedings,
but expanded the refund proceedings to also include: (1) tariff violations that
occurred prior to October 2, 2000; (2) transactions in the CalPX and Cal-ISO
markets that occurred outside the 24-hour period specified by FERC; and (3)
energy exchange transactions in the CalPX and Cal-ISO markets. The panel
remanded for further proceedings.




Lead Counsel for Petitioners:
Stan Berman for Pacific Gas & Electric               206-389-4276
Sean Gallagher for California PUC                    415-703-2059

Lead Counsel for Respondent:
Robert Solomon for FERC                              202-502-8257




                                     Page 2 of 2